Name: 79/941/EEC: Commission Decision of 22 October 1979 on the reimbursement by the Guidance Section of the EAGGF to the United Kingdom for aid granted to producers in the hop sector during 1975 and 1976 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-11-15

 Avis juridique important|31979D094179/941/EEC: Commission Decision of 22 October 1979 on the reimbursement by the Guidance Section of the EAGGF to the United Kingdom for aid granted to producers in the hop sector during 1975 and 1976 (Only the English text is authentic) Official Journal L 288 , 15/11/1979 P. 0031 - 0032****( 1 ) OJ NO L 94 , 28 . 4 . 1970 , P . 13 . ( 2 ) OJ NO L 295 , 30 . 12 . 1972 , P . 1 . ( 3 ) OJ NO L 175 , 4 . 8 . 1971 , P . 1 . ( 4 ) OJ NO L 34 , 9 . 2 . 1979 , P . 4 . ( 5 ) OJ NO L 261 , 14 . 10 . 1977 , P . 1 . ( 6 ) OJ NO L 86 , 31 . 3 . 1973 , P . 26 . ( 7 ) OJ NO L 261 , 14 . 10 . 1977 , P . 3 . ( 8 ) OJ NO L 49 , 21 . 2 . 1974 , P . 8 . ( 9 ) OJ NO L 145 , 2 . 6 . 1973 , P . 1 . ( 10 ) OJ NO L 209 , 17 . 8 . 1977 , P . 20 . COMMISSION DECISION OF 22 OCTOBER 1979 ON THE REIMBURSEMENT BY THE GUIDANCE SECTION OF THE EAGGF TO THE UNITED KINGDOM FOR AID GRANTED TO PRODUCERS IN THE HOP SECTOR DURING 1975 AND 1976 ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 79/941/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 729/70 OF 21 APRIL 1970 ON THE FINANCING OF THE COMMON AGRICULTURAL POLICY ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 2788/72 ( 2 ), AND IN PARTICULAR ARTICLE 7 ( 1 ) THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1696/71 OF 26 JULY 1971 ON THE COMMON ORGANIZATION OF THE MARKET IN HOPS ( 3 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 235/79 ( 4 ), AND IN PARTICULAR ARTICLE 17 ( 3 ) THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2253/77 OF 11 OCTOBER 1977 ON STRUCTURAL MEASURES IN THE HOP SECTOR ( 5 ), HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 879/73 OF 26 MARCH 1973 ON THE GRANTING AND REIMBURSEMENT OF AID ACCORDED BY THE MEMBER STATES TO RECOGNIZED PRODUCER GROUPS IN THE HOP SECTOR ( 6 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 2254/77 ( 7 ), AND IN PARTICULAR ARTICLE 14 THEREOF , HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 423/74 OF 20 FEBRUARY 1974 ON TRANSITIONAL MEASURES FOR THE GRANTING OF AID TO HOP PRODUCERS CHANGING TO DIFFERENT VARIETIES AND FOR REORGANIZING HOP GARDENS IN THE UNITED KINGDOM ( 8 ), AND IN PARTICULAR ARTICLE 1 THEREOF , WHEREAS THE UNITED KINGDOM HAS MADE AN APPLICATION FOR REIMBURSEMENT IN CONNECTION WITH ALL ITS EXPENDITURE INCURRED IN RESPECT OF AIDS GRANTED DURING 1975 AND 1976 ; WHEREAS THIS APPLICATION IS IN ACCORDANCE WITH THE PROVISIONS OF COMMISSION REGULATION ( EEC ) NO 1460/73 OF 16 MAY 1973 ON APPLICATIONS FOR REIMBURSEMENT OF AID GRANTED BY THE MEMBER STATES TO RECOGNIZED GROUPS OF HOP PRODUCERS ( 9 ); WHEREAS AN EXAMINATION OF THE INFORMATION PROVIDED SHOWS THAT ELIGIBLE AIDS AMOUNTING TO POUND ST . 721 580.82 IN 1975 AND POUND ST . 29 180.38 IN 1976 WERE PAID UNDER THE CONDITIONS LAID DOWN IN ARTICLE 9 OF REGULATION ( EEC ) NO 1696/71 AND ITS DETAILED RULES OF APPLICATION ; WHEREAS THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND SHOULD THEREFORE REIMBURSE 50 % THEREOF , I.E . POUND ST . 360 790.41 FOR 1975 AND POUND ST . 14 590.19 FOR 1976 MAKING A TOTAL OF POUND ST . 375 380.60 ; WHEREAS A PAYMENT OF POUND ST . 414 976.09 WAS MADE IN ACCORDANCE WITH COMMISSION DECISION 77/520/EEC OF 29 JULY 1977 ON THE REIMBURSEMENT BY THE GUIDANCE SECTION OF THE EAGGF TO THE UNITED KINGDOM OF AID GRANTED TO PRODUCERS IN THE HOP SECTOR DURING 1975 ( 10 ); WHEREAS THE UNITED KINGDOM SHOULD THEREFORE REPAY POUND ST . 39 595.49 TO THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE CONTRIBUTION BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND TOWARDS THE EXPENDITURE INCURRED BY THE UNITED KINGDOM IN RESPECT OF ELIGIBLE AIDS GRANTED IN 1975 AND 1976 TO PRODUCERS IN THE HOP SECTOR SHALL BE POUND ST . 360 790.41 AND POUND ST . 14 590.19 RESPECTIVELY . 2 . THE UNITED KINGDOM SHALL REPAY POUND ST . 39 595.49 TO THE GUIDANCE SECTION OF THE EAGGF . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 22 OCTOBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT